BACHARACH, J., concurring. The panel has unanimously concluded that the transcription costs and unnecessary printing and binding costs should not be taxed in this appeal. All panel members agree, but Judge Hartz suggests that the disposition treats a represented party (United Airlines) differently than a pro se party in an unrelated case (Hill v. Corizon Health, Inc.). The court has agreed to deduct transcription costs because they are taxable in the district court rather than our court; our clerk’s office has a uniform policy of declining to tax transcription costs. See Fed. R. App. P. 39(e)(2). Judge Hartz agrees with the clerk’s policy but intimates that this approach treats a represented party more favorably than the pro se litigant in Hill v. Corizon Health, Inc., No. 17-3087, 2017 WL 5256213 (10th Cir. Nov. 13, 2017) (unpublished op.). There the majority declined to reverse the district court on a ground that no one had presented on appeal, and Judge Hartz expressed the view that we should have raised that ground sua sponte and reversed. 2017 WL 5256213, at *3-6 (Hartz, J., concurring in part and dissenting in part). The issue in Hill was entirely different. There we recognized that our court generally does not consider reversing on grounds that an appellant fails to raise and, in those few cases where we have done so, we rely on the presence of exceptional circumstances. See Hill v. Corizon Health, Inc., No. 17-3087, 2017 WL 5256213, at *2 (10th Cir. Nov. 13, 2017) (unpublished op.) (Bacharach, J., concurring). A majority in Hill did not regard the circumstances as exceptional and confined our consideration to the grounds raised by the appellant. Judge Hartz felt differently and expressed his view in a separate opinion. Now he again raises his concern about the majority’s analysis in Hill, suggesting that the court’s ministerial decision to follow its standard practice on taxation of transcription costs reflects an inconsistency with the majority’s approach in Hill. But the majority’s approach in Hill has nothing to do with what the court has done here. As Judge Hartz acknowledges, the court’s action here was correct. The court simply applied the same principles that are uniformly applied in our court on taxation of costs.1 This is as it should be, for Congress has made a concerted effort to standardize the taxation of costs. See Roadway Express, Inc. v. Piper, 447 U.S. 752, 761 (1980) (“Above all, Congress sought to standardize the treatment of costs in federal courts, to ‘make them uniform — make the law explicit and definite.’ ” (quoting H.R. Rep. No. 32-50, at 6 (1852))); Alyeska Pipeline Serv. v. Wilderness Soc’y, 421 U.S. 240, 251 (1975) (“In 1853, Congress undertook to standardize the costs allowable in federal litigation.”). In this case, the court is simply applying the standardized policy regarding treatment of requests for taxation of transcription costs. This practice does not treat the pro se litigant in Hill any differently. Like every other litigant, he is subject to our uniformly applicable rules on • the need for exceptional circumstances for our court to reverse on a ground raised sua sponte and • the need to seek transcription costs in district court rather than in our court. [[Image here]] Like Judge Hartz, I believe the court acted properly in declining to tax transcription costs. The court’s decision here on taxation of costs is unrelated to the majority’s approach to sua sponte reversal in Hill v. Corizon.  . Even when a bill of costs is unopposed, our clerk's policy is to deny transcription costs because of their availability in district court,